1

2

3

4

5

6

7

8
                                       UNITED STATES DISTRICT COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10

11
     RAC DEVELOPMENT INC.,                        )   Case No. ED CV 19-0891 FMO (SHKx)
12                                                )
                          Plaintiff,              )
13                                                )
                   v.                             )   ORDER REMANDING ACTION
14                                                )
     CARLOS CHAVEZ,                               )
15                                                )
                          Defendant.              )
16                                                )

17           On May 13, 2019, defendant Carlos Chavez (“defendant”), having been sued by RAC

18   Development Inc. (“plaintiff”) in what appears to be a routine unlawful detainer action in California

19   state court, filed a Notice of Removal of that action on federal question jurisdiction grounds

20   pursuant to 28 U.S.C. §§ 1331, and 1441. (See Dkt. 1, Notice of Removal of Action (“NOR”) at

21   1-3).

22           “Federal courts are courts of limited jurisdiction. They possess only that power authorized

23   by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114

24   S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears

25   affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126

26   S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before

27   proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119

28   S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
1    Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

2           “The right of removal is entirely a creature of statute and a suit commenced in a state court

3    must remain there until cause is shown for its transfer under some act of Congress.” Syngenta

4    Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation

5    marks omitted). Where Congress has acted to create a right of removal, those statutes, unless

6    otherwise stated, are strictly construed against removal jurisdiction. See id. Unless otherwise

7    expressly provided by Congress, “any civil action brought in a State court of which the district

8    courts of the United States have original jurisdiction, may be removed by the defendant or the

9    defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252

10   (9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is

11   proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per

12   curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the

13   removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong

14   presumption against removal jurisdiction means that the defendant always has the burden of

15   establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any

16   doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts

17   in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction

18   must be rejected if there is any doubt as to the right of removal in the first instance.”).

19          “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that

20   provision, [the removing defendants] must demonstrate that original subject-matter jurisdiction lies

21   in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do

22   so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.

23   . . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.

24   v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final

25   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

26   remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2

27   (9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a

28   waivable matter and may be raised at anytime by one of the parties, by motion or in the

                                                       2
1    responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel

2    Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where

3    the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

4           The court’s review of the NOR and the attached state court Complaint makes clear that this

5    court does not have jurisdiction over the instant matter. In other words, plaintiff could not have

6    originally brought this action in federal court on the basis of federal question jurisdiction. The state

7    court complaint contains a single cause of action for unlawful detainer and discloses no federal

8    statutory or constitutional question that would support federal question jurisdiction.            (See,

9    generally, Dkt. 1, NOR, Exh. A (Complaint for Unlawful Detainer)); see also Wescom Credit Union

10   v. Dudley, 2010 WL 4916578, *2 (C.D. Cal. 2010) (“An unlawful detainer action does not arise

11   under federal law.”) (citation omitted); see also lndymac Fed. Bank., F.S.B. v. Ocampo, 2010 WL

12   234828, *2 (C.D. Cal. 2010) (“No federal claim is alleged in the Complaint,” where “[t]he Complaint

13   contains a single cause of action for unlawful detainer.”). To the extent defendant’s defenses to

14   the unlawful detainer action are based on alleged violations of federal law, (see Dkt. 1, NOR at

15   2-3), those defenses do not provide a basis for federal question jurisdiction. It is well-settled that

16   a “case may not be removed to federal court on the basis of a federal defense . . . even if the

17   defense is anticipated in the plaintiff’s complaint, and even if both parties concede that the federal

18   defense is the only question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393, 107

19   S.Ct. 2425, 2430 (1987). Thus, there is no federal question jurisdiction.

20          In short, there is no subject matter jurisdiction.

21          This order is not intended for publication. Nor is it intended to be included in or

22   submitted to any online service such as Westlaw or Lexis.

23                                              CONCLUSION

24          Based on the foregoing, IT IS ORDERED that:

25          1. The above-captioned action shall be remanded to the Superior Court of the State of

26   California for the County of Riverside, 13800 Heacock St., Moreno Valley, CA 92553, for lack of

27   subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

28

                                                        3
1          2. The Clerk shall send a certified copy of this Order to the state court.

2    Dated this 22nd day of May, 2019.

3                                                                      /s/
                                                                  Fernando M. Olguin
4                                                            United States District Judge

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
